

114 HR 6225 IH: Every Person Deserves Peace and Quiet Act of 2020
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6225IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. Lipinski introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo set aside certain funds for supplementary safety measures and alternative safety measures for railway-highway grade crossings, and for other purposes.1.Short titleThis Act may be cited as the Every Person Deserves Peace and Quiet Act of 2020.2.Rail improvement set-aside for supplementary and alternative safety measures(a)In generalSection 22907 of title 49, United States Code, is amended by adding at the end the following: (m)Supplementary and alternative safety measuresOf the amounts appropriated under this section, 10 percent shall be available for supplementary safety measures and alternative safety measures, as those terms are defined in section 222.9 of title 49, Code of Federal Regulations. .(b)Authorization of appropriationsSection 11102 of the FAST Act (Public Law 114–94) is amended in subsection (a) by striking paragraphs (1) through (5) and inserting the following:(1)For fiscal year 2021, $330,000,000.(2)For fiscal year 2022, $350,000,000.(3)For fiscal year 2023, $370,000,000.(4)For fiscal year 2024, $390,000,000.(5)For fiscal year 2025, $410,000,000..3.Railway-highway crossingsSection 130 of title 23, United States Code, is amended—(1)in subsection (a)—(A)by striking and projects at grade crossings and inserting projects at grade crossings; and(B)by inserting and supplementary safety measures and alternative safety measures, as those terms are defined in section 222.9 of title 49, Code of Federal Regulations, after idling trains,; and(2)in subsection (f)(3) by inserting , except that the Federal share for supplementary safety measures and alternative safety measures described under subsection (a) shall be 100 percent before the period at the end.4.Surface Transportation Block Grant ProgramSection 133(b)(4) of title 23, United States Code, is amended by inserting and supplementary safety measures and alternative safety measures, as those terms are defined in section 222.9 of title 49, Code of Federal Regulations, after grade crossings.